DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 04/08/2021 were reviewed and are acceptable.
Specification
The specification filed on 03/30/2021 was reviewed and is acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities: “before the magazine of the of the plurality of magazines” in lines 10-11 should be replaced with --before the magazine of the plurality of magazines--.  
Claim 18 is objected to because of the following informalities: a parenthetical “(14)” appears after 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sale et al. (WO 2018/096435 A1).
Regarding claims 1 and 16, Sale et al. discloses a method for continuously stacking blanks of at least one foil or membrane like material web onto a stack, and related stacking system (Abstract), the method/system comprising:
continuously feeding the at least one foil or membrane like material web (e.g. separators 2/3) by at least one continuous feed device (e.g. feeders 4/5; [0021-0022]);
cutting the at least one foil or membrane like material web into a size dependent on dimensions of the stack to form a blank (via cutting device 11; [0036]; also as shown in Figs 1-4);
receiving the blank by a magazine (e.g. magazines 14/15; [0050]) of a continuously moving and rotating transfer apparatus having a plurality of magazines ([0050-0055]; also as shown in Fig 1); and
transferring the received blank from a magazine of the plurality of magazines onto the stack ([0049; also as shown in Fig 1) before the magazine of the plurality of magazines receives a subsequent blank (not explicitly disclosed, but as necessarily implied by Fig 1 and [0050-0051], i.e. when a magazine (e.g. 14) is full, the “blank” must be transferred to e.g. stack 12 before the same magazine may receive another “blank”).
Regarding claim 2, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that the at least one foil or membrane like material web is fed via an unwinding or deflection roller ([0022]).
Regarding claims 3-6 and 17, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that the at least one foil or membrane like material web is formed as one of a separator (e.g. separators 2/3) and an electrode foil(e.g. first electrodes A1/A2)
With respect to the limitations of claims 3-4 “for a battery cell” and claims 5-6 “for a fuel cell”, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art foil or membrane like material webs are capable of performing the functions as claimed because Sale et al. explicitly discloses utility in electrical energy storage devices, which allows for the prior art to perform the functions as claimed.
Regarding claims 7 and 9, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that a plurality of foil or membrane like material webs are fed and cut to size as a common blank and/or respective separate blanks (as shown in Figs 1 and 4).
Regarding claims 8 and 10, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that a plurality of common blanks cut-to-size consecutively, or respective separate blanks, are received in respective magazines of the transfer apparatus (e.g. magazines 14/15) and are transferred to the stack consecutively (as shown in Fig 1).
Regarding claim 11, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that in each case one foil or membrane like material web is continuously conveyed by a respective one of a plurality of unwinding or deflection rollers (as shown in Fig 1; see also [0022]).
Regarding claims 12-15, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that at least three or four foil or membrane like material webs are provided (as shown in Fig 1) and each comprise a separator foil (e.g. first separator 2), an anode foil (e.g. A1), a further separator foil (e.g. second separator 3), and a cathode foil (e.g. C1).
Regarding claims 18-19, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses a processing device for creating a battery cell from the stacked blanks ([0053]).
Regarding claim 20, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses a common cutting apparatus for the at least one foil or membrane like material web (cutting device 11).
Regarding claim 21, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses a plurality of unwinding or deflection rollers (as shown in Fig 1) and wherein in each case one foil or membrane like material web is continuously conveyable by one unwinding or deflection roller of the plurality of unwinding or deflection rollers (as shown in Fig 1; see also [0022]).
Regarding claim 22, Sale et al. discloses all of the claim limitations as set forth above.
Sale et al. further discloses that the at least one continuous feed device comprises an unwinding or deflection roller ([0022]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bihlmaier et al. (US 2018/0241054 A1) discloses a method and device for producing a membrane electrode assembly for a fuel cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	10/08/2022